Citation Nr: 1101015	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps 
from March 1967 to November 1975, including a tour in Vietnam 
from February 1969 to February 1970.  He had additional service 
in the U.S. Army from March 1976 until retiring in November 1990.  

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the Veteran's petition to reopen his claim for service 
connection for PTSD.  The RO had previously considered and denied 
this claim in an August 2000 decision.  And after receiving 
notification of that prior determination later that month, on 
August 9, 2000, he had not filed a timely notice of disagreement 
(NOD) with that decision within the next year to begin the appeal 
process, so that decision had became final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2010).  
He since had filed an August 23, 2001 statement requesting to 
reopen this claim, so just beyond expiration of the one-year 
appeal period following notification of that prior decision.

In any event, in December 2006, the Board reopened the claim on 
the basis of new and material evidence.  38 C.F.R. § 3.156.  The 
Board then proceeded to remand the claim to RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development before readjudication of the claim on its underlying 
merits, i.e., on a de novo basis.


FINDING OF FACT

There is probative (competent and credible) evidence linking the 
Veteran's PTSD to stressful events that, as likely as not, 
occurred during his military service - including especially to 
exposure to a rocket attack and his firefighting duties 
while stationed in Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he developed PTSD as a result of 
stressful incidents ("stressors") he experienced while serving in 
the Republic of Vietnam from February 1969 to February 1970.  For 
the reasons and bases set forth below, the Board finds that the 
evidence supports his claim or, at the very least, is in relative 
equipoise - meaning about evenly balanced for and against his 
claim, so it must be granted with resolution of all reasonable 
doubt in his favor.  38 C.F.R. § 3.102.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires:  [1] a current medical 
diagnosis of this condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV) (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, and 
[3] medical evidence of a causal relationship between 
current symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).

The Veteran has the required DSM-IV diagnosis of PTSD based on 
reported 
in-service stressors.  The report of his May 2009 VA compensation 
examination shows he received this diagnosis of PTSD predicated 
on stressors of military or combat related events in Vietnam, 
including as a firefighter.

Since the record contains this required diagnosis of PTSD, which, 
according to Cohen v. Brown, 10 Vet. App. 128 (1997), was 
presumably in accordance with the DSM-IV criteria both in terms 
of the adequacy and sufficiency of the stressors claimed, the 
first requirement for establishing entitlement to service 
connection for PTSD has been satisfied.  Consequently, resolution 
of this case turns on whether there also is credible supporting 
evidence that a claimed in-service stressor actually occurred, 
and, if so, whether there is medical evidence of a causal 
relationship between the Veteran's PTSD and the verified in-
service stressor.  As the Board will discuss, there is indeed 
this additional necessary evidence supporting the claim.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service to support 
a diagnosis varies depending on whether the Veteran "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If it is shown through military citation or other 
appropriate evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, or 
hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 C.F.R. 
§ 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

In this case, there is no conclusive evidence the Veteran engaged 
in combat with an enemy force.  The record confirms that he was 
stationed in the Republic of Vietnam from February 1969 to 
February 1970 and that his military occupational specialty (MOS), 
including while there, was fire maintenance specialist.  His 
medals include the National Defense Service Medal, Vietnam 
Service Medal, Vietnam Campaign Medal, and Vietnam Gallantry 
Cross with palm and frame.  These medals, while commendable in 
their own right, are not prima facie evidence he engaged 
in combat with an enemy force.  In addition, he was not awarded 
any other commendation typically associated with valor or heroism 
shown while engaged in combat with an enemy force.  So there is 
no evidence confirming his involvement in combat.  See VAOPGCPREC 
12-99 (October 18, 1999).

Where a determination is made, as in this case, that the Veteran 
did not "engage in combat with the enemy," or that the claimed 
stressor is unrelated to combat, his lay testimony, alone, will 
not be enough to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  And 
credible supporting evidence of the actual occurrence of an in-
service stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
In other words, generally speaking, whether an alleged incident 
in service occurred is a factual, not medical, determination.

The most recent amendment to the governing PTSD regulation, 
38 C.F.R. § 3.304(f), which took effect on July 13, 2010, states 
that if a stressor claimed by a Veteran is related to his fear of 
hostile military or terrorist activity, and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD, and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of the new subparagraph (f)(3), "fear of hostile 
military or terrorist activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010).



But, significantly, this most recent regulation amendment has no 
impact on PTSD stressors claimed, as here, to have been 
experienced during combat, or while interned as a prisoner of war 
(POW), or the result of personal or sexual assault since there 
already are special provisions, exceptions, etc., for these other 
type claims.

Evidence in this case, however, all but acknowledges the Veteran 
experienced various stressors during his military service that 
underlie his diagnosis of PTSD.  He reported that he was involved 
in firefighting and rescue operations following military vehicle 
and plane crashes.  He has described witnessing incoming fire and 
mortar attacks.  He also reported that, once when he and two 
other servicemen were treating weeds around the perimeter of 
their base, a Vietnamese man threw a lit cigarette on the ground, 
which ignited and seriously burned to the other servicemen.  He 
also reported battling a day-long fire occurring at a Naval Air 
Station after a rocket and mortar attack.  Unfortunately, he did 
not provide a specific timeframe for these attacks in order to 
submit to the Joint Services Records Research Center (JSRRC) for 
possible verification.  But he did submit the September 1969 
Monthly Report from the 3rd Marine Amphibious Force as support 
for his statements.  And this report shows that his location was 
hit by a rocket attack on September 6, which hit the ammo storage 
point resulting in a fire that caused considerable damage to the 
covered storage area.  The report also states that 49 personnel 
were wounded in the attack.

Although this record does not include any of the specific 
incidents described by the Veteran, the account provides 
reasonable corroboration that there was at least one serious 
rocket attack to his location while he was stationed there which 
resulted in a fire and he, as a firefighter, would presumably 
have been involved in putting out the fire.  Both the attack 
itself and his duties in putting out the fire are sufficient 
traumatic incidents to meet the requirement for a verified in-
service stressor.  There need not be corroboration of every 
detail of his participation in these events.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).




The December 2010 Informal Hearing Presentation from the 
Veteran's representative states the Veteran was in fear of 
hostile activity while stationed in Vietnam, so as to warrant 
application of the most recent PTSD regulation amendment 
mentioned, but records show his diagnosis of PTSD and its 
relationship to his military service was based on actual exposure 
to combat-related incidents and not simply on fear of hostile 
activity.  Hence, as explained, this most recent regulation 
amendment does not apply to the specific facts of this particular 
case.  But as there is a sufficient basis to grant the claim, 
regardless, the Board finds that the claim does not need to be 
remanded to provide a medical examination for an opinion 
concerning whether fear of hostile activity is an additional 
stressor that could have resulted in his PTSD.  Because there is 
evidence confirming the occurrence of the alleged events in 
question during service, while in Vietnam, and consequent PTSD, 
service connection is warranted - again, especially resolving 
all reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Given this favorable outcome, there is no need to discuss whether 
VA has satisfied its duties to notify and assist pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100, et seq.



ORDER

The claim for service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


